J-S65001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.E.D., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: A.D., FATHER
                                                      No. 876 EDA 2015


         Appeal from the Decree and Order Entered February 9, 2015
            In the Court of Common Pleas of Philadelphia County
                            Family Court at No(s):
                          CP-51-AP-0000225-2013
                          CP-51-DP-0045396-2008


BEFORE: BENDER, P.J.E., SHOGAN, J., and JENKINS, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 04, 2015

       A.D. (“Father”) appeals from the decree entered February 9, 2015, in

the Court of Common Pleas of Philadelphia County, which involuntarily

terminated his parental rights to his minor daughter A.E.D. (“Child”), born in

July of 2005. In addition, Father appeals from the order entered that same

day, which changed Child’s permanency goal to adoption.1 We affirm.

       The record reveals that Child first entered foster care in 2008, due to,

inter alia, domestic violence between Mother and Father, and Mother’s

mental health issues. Father became uninvolved in Child’s life, and failed to

comply with Child’s permanency plan.           Mother did comply with the

permanency plan, and was successfully reunited with Child on June 21,


____________________________________________


1
  The parental rights of Child’s mother, S.J. (“Mother”), were terminated by
a separate decree. Mother is not a party to the instant appeal.
J-S65001-15


2011.     The trial court summarized the subsequent factual and procedural

history of this matter as follows:

        On December 9, 2011, and December 20, 2011, DHS visited
        [M]other’s home but nobody answered the door. On January 2,
        2012, DHS visited [M]other’s home again.           Child’s Father
        answered the door and stated that he did not know mother’s
        whereabouts. Father appeared to be under the influence of
        drugs.      DHS later confirmed that Child’s mother was
        incarcerated. On January 3, 2012, DHS applied for an [Order of
        Protective Custody (“OPC”)]. DHS obtained an OPC and Child
        was temporarily committed to DHS. At the shelter care hearing
        on January 5, 2012, Child’s temporary legal custody was
        transferred to DHS and Child was ordered to be placed in foster
        care. Father was granted weekly supervised visitation with Child
        at the agency. On January 19, 2012, Child was adjudicated
        dependent and placed with maternal grandmother. On April 11,
        2012, at a permanency review hearing, the trial court found
        Father non-compliant. On April 18, 2012, at another [Family
        Service Plan (“FSP”)] meeting, Father’s goals were: to provide
        adequate and safe living conditions by locating and occupying
        suitable housing with space, heat, and all other operable utilities,
        to stabilize mental problems by complying with treatment, to
        obtain and complete job training, and [to] maintain employment.
        As part of the employment objective, Father was required to
        complete five job applications or obtain interviews. Father also
        had to maintain his relationship with his Child by participation in
        placement activities and regular visitation. On July 2, 2012, at a
        permanency review hearing, Father was found non-compliant
        with FSP objectives. The trial court then ordered a[n] FSP
        meeting to take place within 30 days, and yet again, at a
        permanency review hearing held on October 1, 2012, Father was
        found to be non-compliant with his FSP.

        On December 3, 2012, at a permanency review hearing, the
        court found that Child was moved to a Northeast Treatment
        foster home. . . . On April 16, 2013, DHS filed a petition for
        involuntary termination of Father’s parental rights.[2] At the
____________________________________________


2
  A petition to change Child’s permanency goal to adoption was filed on the
same day.



                                           -2-
J-S65001-15


       permanency review hearings on May 2, 2013, and September
       11, 2013, the trial court found Father to be again non-compliant
       with his FSP objectives. The court also found that DHS made
       reasonable efforts to finalize Child’s permanency plan. At the
       permanency review hearing on September 11, 2013, Father was
       once again non-compliant with his FSP objectives. The court
       ordered a [Parent Locator Search] as to Child’s Father. It was
       found that Father had an active bench warrant since 2012. He
       was running from the law, avoiding any contact with the judicial
       system.

       At the permanency review hearings on January 14, 2014, and
       March 17, 2014, the trial court found that DHS made reasonable
       efforts to finalize Child’s permanency plan. At the permanency
       review hearing on July 24, 2014, the trial court found Father
       continued to be non-compliant with his FSP objectives.
       Furthermore, DHS explored the voluntary relinquishment of
       parental rights with Father, but Father refused. . . . Father was
       in Philadelphia County [J]ail, and at times in solitary
       confinement. The trial court had ordered that Father be brought
       to court, but it was not done until February 9, 2015.

Trial Court Opinion, 5/8/2015, at 3-4 (citations to the record omitted).

       A termination and goal change hearing was held on February 9, 2015.

During the hearing, the trial court heard the testimony of the Northeast

Treatment Center Foster Care Case Manager, Markel James; the DHS social

worker, Rimoini Peace; and Father. Following the hearing, the court entered

its decree terminating Father’s parental rights to Child involuntarily, and its

order changing Child’s permanency goal to adoption.      Father timely filed a

notice of appeal on March 11, 2015, along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3

____________________________________________


3
  We note that Father improperly filed only one notice of appeal from both
the termination decree and the change of goal order. See Pa.R.A.P. 341,
(Footnote Continued Next Page)


                                           -3-
J-S65001-15


      Father now raises the following issue for our review.      “Did the trial

court err in determining it was in the best interest of the child to terminate

[F]ather’s parental rights.” Father’s brief at 4.

      Father argues that DHS failed to present clear and convincing evidence

that his parental rights should be terminated.          Id. at 6-11.    Father

emphasizes that he is bonded with Child, and that the trial court was

presented with “no expert testimony, no bonding evaluation and no parent

capacity evidence. There was scant evidence regarding the bond or lack of

bond between the child and the father.” Id. at 9-10.4

      We consider Father’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
                       _______________________
(Footnote Continued)

Note (“Where, however, one or more orders resolves issues arising on more
than one docket or relating to more than one judgment, separate notices of
appeal must be filed.”). However, we decline to quash Father’s appeal, as
we discern no prejudice stemming from Father’s procedural misstep.
4
  Father also purports to challenge the order changing Child’s permanency
goal to adoption. Father’s brief at 3. However, Father’s brief on appeal
contains no substantive discussion with respect to this issue, nor does it
contain any citation to relevant authority. We conclude Father has failed to
preserve any challenge to the change of goal order for our review, and we
address only the decree terminating Father’s parental rights. See In re
W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364
(Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010))
(“‘[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”’).



                                            -4-
J-S65001-15


      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

                                      -5-
J-S65001-15


Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(1) and

(b), which provide as follows:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing
              of the petition either has evidenced a settled purpose
              of relinquishing parental claim to a child or has
              refused or failed to perform parental duties.

              ***

       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall
       not consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

       We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(1).5     To

____________________________________________


5
 While Father’s argument is centered on Section 2511(b), it appears that he
may also be attempting to challenge Section 2511(a). See Father’s brief at
11. We note that Father has preserved his challenge to Section 2511(a) for
our review, by including this claim in his concise statement of errors
complained of on appeal.



                                           -6-
J-S65001-15


meet the requirements of this section, “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing In re

Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). The court must

then consider “the parent’s explanation for his or her conduct” and “the

post-abandonment contact between parent and child” before moving on to

analyze Section 2511(b). Id. (quoting In re Adoption of Charles E.D.M.,

708 A.2d 88, 92 (Pa. 1998)).

      This Court has emphasized that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal

denied, 872 A.2d 1200 (Pa. 2005) (quoting In re C.M.S., 832 A.2d 457, 462

(Pa. Super. 2003), appeal denied, 859 A.2d 767 (Pa. 2004)).               Rather,

“[p]arental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent-child relationship to the best of his or her ability, even in difficult

circumstances.” Id. (citation omitted).

      Instantly, the trial court found that Father had minimal contact with

Child during her more than three years in foster care, and that Father has

not seen Child at all in over two years. Trial Court Opinion, 5/8/2015, at 6.


                                      -7-
J-S65001-15


The court noted that Father never obtained visitation with Child, and made

no effort to involve himself in Child’s life.      Id.   Thus, the court concluded

that Father refused and failed to perform his parental duties for a period of

at least six months prior to the filing of the petition to terminate his parental

rights. Id.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion.        Northeast Treatment Center

Foster Care Case Manager, Markel James, testified that he became involved

in this case in April of 2012. N.T., 2/9/2015, at 22. To the knowledge of Mr.

James, Father had no involvement in Child’s life at that time. Id. at 35. Mr.

James did not recall Father attending any of the court hearings in this

matter. Id. at 26. However, Mr. James stated that he saw Father “a few

times”   while   transporting   Child   to   and   from school, and     that   “we

communicated about the case . . . .” Id. at 22. Mr. James explained that

Father was believed to be living at his mother’s home, which was near

Child’s school, and that “sometimes he would be there, sitting on the steps

or standing at the door.” Id. at 40. Mr. James recalled that the first time

he saw Father, in approximately 2013, they had “an impromptu meeting,”

during which Father “stated that he had a legal situation, therefore, he

wouldn’t be able to make himself available for DHS or visits.” Id. at 23-24.

Mr. James noted that Father never participated in a visit with Child during




                                        -8-
J-S65001-15


his time on the case, and that he was not aware of Child having any contact

with Father at all after the impromptu meeting in 2013. Id. at 22, 37.

      Father testified that he was “unable to attend any FSPs or whatever

. . . because I had legal issues regarding being wanted by the law,” and that

his legal issues also prevented him from parenting Child. Id. at 46, 51-52.

Father agreed that he would not be attending the termination and goal

change hearing if not for the fact that he currently is incarcerated. Id. at

51.   Father explained that he was incarcerated approximately ninety days

prior to the hearing. Id. at 6. Father claimed that he was “at a preliminary

hearing stage” in his current criminal case, but that he was “quite sure” that

he would be released. Id. at 53-54.

      Accordingly, the record supports the finding of the trial court that

Father has refused or failed to perform parental duties for a period of at

least six months prior to the filing of the termination petition on April 16,

2013. Father did not participate in a visit with Child during the relevant six-

month period. At best, the record indicates that Father encountered Child

on some unspecified date in 2013, and then never saw her again. Moreover,

Father’s history of refusing to parent Child stretches all the way back to

Child’s first stay in foster care from 2008 until 2011. Because Father has

failed to display even a passive interest in Child, he is not entitled to relief.




                                       -9-
J-S65001-15


      We next consider whether the trial court abused its discretion by

terminating Father’s parental rights under Section 2511(b).          We have

discussed our analysis under Section 2511(b) as follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court found that Father and Child do not share a

parent/child bond, and that Child will not suffer irreparable harm if Father’s

parental rights are terminated.   Trial Court Opinion, 5/8/2015, at 9.      The

court emphasized that Father has failed to take an active role in Child’s life,

and that Father has not even seen Child in over two years. Id. at 9-10. The


                                    - 10 -
J-S65001-15


court concluded that Child is in need of permanency, and that adoption is in

her best interest. Id. at 10.

       We again conclude that the trial court did not abuse its discretion. Mr.

James    testified   that,   during    Father’s    brief   encounter   with   Child   in

approximately 2013, Child “was excited to see [Father]. She ran up to him,

jumped into his arms.        They hugged.      They talked.     She seemed happy.”

N.T., 2/9/2015, at 37. However, as observed by the trial court, Father has

played a minimal role in Child’s life during her time in foster care, and has

not seen Child at all since the impromptu meeting with Mr. James.                While

Child may harbor some affection for Father, it is unlikely that the two of

them share a parent/child bond. As this Court has explained,

       concluding a child has a beneficial bond with a parent simply
       because the child harbors affection for the parent is not only
       dangerous, it is logically unsound. If a child’s feelings were the
       dispositive factor in the bonding analysis, the analysis would be
       reduced to an exercise in semantics as it is the rare child who,
       after being subject to neglect and abuse, is able to sift through
       the emotional wreckage and completely disavow a parent. The
       continued attachment to the natural parents, despite serious
       parental rejection through abuse and neglect, and failure to
       correct parenting and behavior disorders which are harming the
       children cannot be misconstrued as bonding.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citation and

quotation marks omitted).6


____________________________________________


6
   Notably, in K.K.R.-S., this Court also observed that a court in a
termination proceeding “is not required by statute or precedent to order a
(Footnote Continued Next Page)


                                          - 11 -
J-S65001-15


      Moreover, to the extent that Child and Father are bonded, it is clear

that their bond is outweighed by Father’s inability or unwillingness to parent

Child, and by Child’s need for permanency. See C.D.R., 111 A.3d at 1220

(concluding that the appellant mother’s bond with C.D.R was outweighed by

the mother’s “repeated failure to remedy her parental incapacity,” and by

C.D.R.’s need for permanence and stability). Father is not entitled to relief.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Father’s parental rights to Child, and

by changing Child’s permanency goal to adoption, we affirm the decree and

order of the trial court.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/4/2015




                       _______________________
(Footnote Continued)

formal bonding evaluation be performed by an expert.”        958 A.2d at 534
(citation omitted).



                                           - 12 -
J-S65001-15




              - 13 -